CHRIS DANIEL

                                       HARRIS COUNTY DISTRICT CLERK
                                                                                     FILED IN
                                                                              14th COURT OF APPEALS
                                                                                 HOUSTON, TEXAS
                                                                              4/23/2015 9:48:15 AM
                                                                              CHRISTOPHER A. PRINE
April 22, 2015                                                                         Clerk

Certified Mail No.: 7012 2210 0001 5081 7087

TRYMAINE HOLLINS
TEMPORARY ADDRESS
FORT BEND COUNTY JAIL
1410 WILLIAMS WAY BLVD.
RICHMOND, TX 77469

Re: Cause Number 1366598 and 1366599 in the 182nd Judicial District Court

Dear Sir or Madam:

The following documents are being forwarded to you because you are pro-se and in
custody.

Enclosed is a certified copy of the trial record in the above numbered and styled cause,
which includes:

2 Volume(s) - Clerk’s Record

        Volume(s) – Supplemental Clerk’s Record

1-7 Volume(s) – Reporter’s Record

The 14th Court of Appeals will be notified when the record is received.

Sincerely,


S. Norris, Deputy
Criminal Post Trial

Enclosure




                      1201 Franklin P.O. Box 4651 Houston, Texas 77210-4651

S:FormsLib\Crim\PostTrial\Appeal           Page 1 of 1                             REV. 01-08-03